Name: Commission Regulation (EEC) No 3882/90 of 19 December 1990 laying down detailed rules for the monitoring of import lamb prices
 Type: Regulation
 Subject Matter: prices;  trade;  animal product
 Date Published: nan

 Avis juridique important|31990R3882Commission Regulation (EEC) No 3882/90 of 19 December 1990 laying down detailed rules for the monitoring of import lamb prices Official Journal L 367 , 29/12/1990 P. 0127 - 0127 Finnish special edition: Chapter 3 Volume 36 P. 0057 Swedish special edition: Chapter 3 Volume 36 P. 0057 COMMISSION REGULATION (EEC) No 3882/90 of 19 December 1990 laying down detailed rules for the monitoring of import lamb prices THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat (1) and goatmeat and in particular Articles 11 (5) and 12 (5) and 28 thereof, Whereas, by Council Decisions No 89/572/EEC (2), 89/673/EEC (3), 90/114/EEC (4) and 90/173/EEC (5) provision is made in the temporary adaptation of voluntary restraint agreements concluded between the Community and certain third countries for the introduction of a price monitoring mechanism; Whereas, it is appropriate to monitor a wide range of prices for imported products ; whereas, Member States should notify the Commission promptly of prices monitored; Whereas, the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 1. Member States shall, on the 15th day of each month, notify the Commission, for each non-member country of origin, of the "free at frontier offer price" or the "cost, insurance freight (cif) value" and the quantity imported of live animals and sheepmeat recorded during the calendar month preceding the date of such notification and falling within CN codes 0104 10 90, 0204 10 00, 0204 22 10, 0204 22 30, 0204 22 50, 0204 22 90, 0204 23 00, 0204 30 00, 0204 42 10, 0204 42 30, 0204 42 50, 0204 42 90, 0204 43 00. 2. Member States shall also notify the Commission on the 15th day of each month for each non-member country of origin of the price of imported live lamb and of the wholesale prices of the following imported lamb products which would be reported to them by traders or other competent market observers in respect of the preceding calendar month indicating both their importance in volume terms and the precise stage of price formation concerned ; carcases and half carcases of lambs, fresh or chilled ; short forequarters of lamb, fresh or chilled ; chines and or best ends of lamb, fresh or chilled ; legs of lamb, fresh or chilled ; other cuts of lamb, fresh or chilled ; boneless cuts of lamb, fresh or chilled ; carcases and half carcases of lamb, frozen ; short forequarters of lamb, frozen ; chines and or best ends of lamb frozen ; legs of lamb, frozen ; other cuts of lamb, frozen ; boneless cuts of lamb, frozen. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7.10.1989, p. 1. (2) OJ No L 318, 31.10.1989, p. 13. (3) OJ No L 396, 30.12.1989, p. 17. (4) OJ No L 69, 16.3.1990, p. 61. (5) OJ No L 95, 12.4.1990, p. 1.